FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STEVEN EDWARD CRITTENDEN,                         No. 05-99006
             Petitioner-Appellant,                  D.C. Nos.
                                            
               v.                                 CV-97-00602-
                                                    FCD/GGH
ROBERT L. AYERS,*                                CV-95-01957-FCD
            Respondent-Appellee.
                                                   OPINION

         Appeal from the United States District Court
            for the Eastern District of California
         Frank C. Damrell, District Judge, Presiding

                   Argued and Submitted
           December 13, 2007—Pasadena, California
            Submission Withdrawn March 1, 2010
                Resubmitted August 13, 2010

                       Filed August 20, 2010

        Before: Jerome Farris, Raymond C. Fisher and
              Marsha S. Berzon, Circuit Judges.

                     Opinion by Judge Fisher




   *Robert L. Ayers, the current custodian, is substituted for Steven W.
Ornoski as Warden of the California State Prison at San Quentin, pursuant
to Fed. R. App. P. 43(c)(2).

                                 12331
1236                CRITTENDEN v. AYERS




                        COUNSEL

Mark Goldrosen (argued), San Francisco, California, and
Michael L. Spiegel (argued), New York, New York, for the
petitioner-appellant.

Edmund G. Brown, Jr., Attorney General of the State of Cali-
fornia, Dane R. Gillette, Chief Assistant Attorney General,
Michael P. Farrell, Senior Assistant Attorney General, Ward
                         CRITTENDEN v. AYERS                         1237
A. Campbell, Supervising Deputy Attorney General, Jesse N.
Witt, Deputy Attorney General, and Eric L. Christoffersen
(argued), Deputy Attorney General, for the respondent-
appellee.


                              OPINION

FISHER, Circuit Judge:

   In 1989, a California jury convicted Steven Crittenden of
two murders and sentenced him to death. He now appeals the
denial of his federal habeas petition. Four claims are at issue
here: (1) whether the state trial prosecutor exercised a
peremptory challenge to exclude an African-American pro-
spective juror on account of her race in violation of the Equal
Protection Clause of the Fourteenth Amendment, as articu-
lated in Batson v. Kentucky, 476 U.S. 79 (1986); (2) whether
Crittenden’s trial counsel were constitutionally ineffective; (3)
whether the shackling of Crittenden during trial was objec-
tively unreasonable; and (4) whether a juror’s consultation of
the Bible at home and her discussion of a biblical passage
with other jurors during penalty-phase deliberations consti-
tuted prejudicial juror misconduct. On the Batson claim, we
vacate the district court’s judgment and remand for further
proceedings in light of the standard articulated in Cook v.
LaMarque, 593 F.3d 810 (9th Cir. 2010). On all other claims
we affirm the district court.

      FACTUAL AND PROCEDURAL BACKGROUND1

  On January 17, 1987, Joseph Chiapella found his parents
— both in their late sixties — bound, gagged and stabbed to
death in their Chico, California home. Katherine Chiapella
sustained massive injuries to her head and face and two deep
  1
   We generally recite the facts as established in the state court proceed-
ings. See People v. Crittenden, 885 P.2d 887 (Cal. 1994) (“Crittenden I”).
1238                  CRITTENDEN v. AYERS
knife wounds to her chest and upper abdomen. The cause of
her death was multiple trauma, primarily from her forehead
and chest wounds. William Chiapella suffered 13 wounds of
varying severity. The cause of his death was multiple trauma,
caused primarily by a large chest wound — a knife was
driven completely inside his body — and blunt-force injuries
to the right side of his head. Both killings had taken place four
days before, on January 13.

   The police quickly focused their suspicions on Crittenden.
Several months before the murders, the Chiapellas had hired
Crittenden, then a student at California State University at
Chico, to perform yard work. An eyewitness selected Critten-
den’s photograph as resembling the college-age, African-
American man he saw walking towards the Chiapella resi-
dence on January 13. On January 14, Crittenden cashed a
$3,000 check signed by Katherine Chiapella, made payable to
him and dated January 13. On January 21, the police executed
a search warrant on Crittenden’s apartment, where they found
sheets with a strawberry pattern that matched the design on
the bindings used to tie up the Chiapellas. They also seized a
pair of black tennis shoes whose soles matched a shoe print
left in the Chiapella residence. Crittenden was arrested the
same day. At the police station, Crittenden said that Katherine
Chiapella had paid him to perform various sexual activities on
at least 12 occasions between August and December 1986. He
claimed that the $3,000 check was payment for one particular
encounter on January 9, which took place in Room 96 of the
Thunderbird Lodge. He stated that he had not worn his black
tennis shoes since the previous fall. He also told police that
he had never gone inside the Chiapella residence and had
spent the afternoon of January 13 at the gym with three peo-
ple he named. These explanations could not withstand scru-
tiny. Crittenden’s bank account did not reflect any of the
supposed payments other than the $3,000 check. Neither
Katherine Chiapella nor Crittenden had registered at the
Thunderbird Lodge on January 9; tellingly, there was no
Room 96 at the motel. Crittenden’s left thumbprint was
                     CRITTENDEN v. AYERS                   1239
obtained from an automatic teller slip found on the desk in the
Chiapellas’ study. And his alibi witnesses said they last saw
him at the gym on January 7, but not thereafter, and so dis-
credited Crittenden’s alibi.

  While awaiting trial in the Butte County jail in May 1987,
Crittenden escaped and then kidnapped a man, commandeer-
ing his truck and forcing him to drive towards Chico, and later
Sacramento. Upon arriving in Sacramento, Crittenden fled on
foot but was apprehended later that day. Crittenden made two
subsequent escape attempts in September 1988 and March
1989, the September attempt involving an assault on a prison
guard.

   The guilt phase of trial began March 14, 1989. Crittenden
presented an alibi defense. On April 24, the jury found him
guilty of two counts of first-degree murder (with special find-
ings that the murders were willful and premeditated and com-
mitted during the course of a robbery), one count of robbery,
the escapes and the kidnapping. See Cal. Penal Code §§ 189,
211, 12022 (1987). The jury also found true the four charged
special circumstances: robbery felony-murder with respect to
both Katherine and William Chiapella, multiple-murder with
respect to Katherine Chiapella and murder involving the
infliction of torture with respect to William Chiapella. See id.
§ 190.2(a)(3), (a)(17)(I), (a)(18) (1987).

   Penalty phase proceedings began on May 3. The prosecu-
tion did not present additional evidence in aggravation. The
defense offered testimony from two mental health experts,
who testified that Crittenden had brain abnormalities. Critten-
den had abnormal electrical activity in the frontal lobe region
of his brain, which serves an “executive decision type of func-
tion” and judges the appropriate level of emotional response
for a given situation. This condition, one expert explained,
could be treated with medication, which would “quiet down”
the abnormal activity and lead to “improvement in some of
the dysfunctional areas.” The defense also offered testimony
1240                  CRITTENDEN v. AYERS
from approximately 20 other witnesses, who remarked on
Crittenden’s good character and his positive role in their lives.
At the conclusion of the penalty phase, the jury fixed the pen-
alty at death.

   The California Supreme Court affirmed Crittenden’s con-
viction and sentence in December 1994. See Crittenden I, 885
P.2d at 895. (His initial state habeas petition had been denied
three months earlier.) Crittenden filed a federal habeas peti-
tion containing both exhausted and unexhausted claims on
October 18, 1996. In March 1997, the district court dismissed
that petition without prejudice as a mixed petition under Rose
v. Lundy, 455 U.S. 509 (1982). Crittenden then filed a second
state habeas petition. While that was pending, Crittenden filed
a federal habeas petition in April 1997 containing only his ini-
tially exhausted claims. Following the California Supreme
Court’s dismissal of his second state habeas petition in 1999,
he amended his April 1997 federal habeas petition to include
his initially unexhausted claims. In 2000, the district court
granted reconsideration of its dismissal of Crittenden’s Octo-
ber 1996 federal habeas petition. It deemed his April 1997
federal habeas petition, as amended in 1999, filed nunc pro
tunc in October 1996.

   The district court directed the magistrate judge to hold an
evidentiary hearing on Crittenden’s Batson and juror miscon-
duct claims. Following a December 2002 hearing before the
magistrate judge, and after reviewing de novo the magistrate
judge’s findings and recommendations, the district court
denied Crittenden’s federal habeas petition in its entirety in
February 2005. The district court subsequently denied Critten-
den’s motion to amend the judgment, but modified its analysis
of his shackling claim to account for an intervening decision
of the United States Supreme Court. Crittenden immediately
filed a timely notice of appeal. The district court granted a
certificate of appealability for all claims advanced in this
appeal.
                     CRITTENDEN v. AYERS                   1241
                STANDARD OF REVIEW

   Even giving Crittenden the benefit of the district court’s
nunc pro tunc filing order, his federal habeas petition was not
“pending” before April 24, 1996, the effective date of the
Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”). Therefore, federal habeas review is governed in
the first instance by AEDPA’s highly deferential standard of
review. See Woodford v. Garceau, 538 U.S. 202, 210 (2003).

   We review the state court’s last reasoned decision. Ylst v.
Nunnemaker, 501 U.S. 797, 805 (1991); see also Van Lynn v.
Farmon, 347 F.3d 735, 738 (9th Cir. 2003). Under AEDPA,
a petitioner is entitled to federal habeas relief only if he can
show that the state court’s adjudication of his claim (1)
resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established federal law,
as determined by the Supreme Court, or (2) resulted in a deci-
sion that was based on an unreasonable determination of the
facts in light of the evidence presented in the state court pro-
ceeding. 28 U.S.C. § 2254(d). “The state court’s application
of clearly established law must be objectively unreasonable,”
not just incorrect or erroneous. Lockyer v. Andrade, 538 U.S.
63, 75 (2003). We presume the state court’s factual findings
to be correct, a presumption the petitioner has the burden of
rebutting by clear and convincing evidence. See 28 U.S.C.
§ 2254(e)(1); Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.
2004).

   We review de novo the district court’s denial of habeas
relief, see Dubria v. Smith, 224 F.3d 995, 1000 (9th Cir.
2000) (en banc), as well as its grant of summary judgment,
see Davis v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004). We
review de novo the district court’s legal determinations, see
Killian v. Poole, 282 F.3d 1204, 1208 (9th Cir. 2002), includ-
ing whether the district court properly applied AEDPA’s stan-
dards, see Lambert v. Blodgett, 393 F.3d 943, 965 (9th Cir.
2004).
1242                  CRITTENDEN v. AYERS
                           DISCUSSION

                      I.    Batson Claim

   Crittenden is African-American. The victims were a white
couple in their late sixties. Crittenden contends that the prose-
cutor’s peremptory challenge of the only African-American
prospective juror was on account of her race in violation of
the Equal Protection Clause. See Batson v. Kentucky, 476 U.S.
79 (1986). We affirm the district court’s conclusion that the
California Supreme Court’s resolution of Crittenden’s Batson
claim was contrary to clearly established federal law under
AEDPA. We also affirm its conclusions at Batson’s first and
second steps respectively that Crittenden made a prima facie
showing of discrimination and that the state carried its burden
of articulating a race-neutral justification for the peremptory
strike. On Batson’s third step, however, we vacate the district
court’s decision and remand for further proceedings in light
of the standard set forth in Cook v. LaMarque, 593 F.3d 810.

                               A.

   Before voir dire, prospective jurors completed a question-
naire asking them about their background and beliefs, includ-
ing their feelings about the death penalty. Ms. Casey, the only
African-American prospective juror, noted on her question-
naire “I don’t like to see anyone put to death.” During voir
dire, Ms. Casey said she was “against death — being put to
death” and “against killing people.” She said she thought her
feelings concerning the death penalty would not cause her to
vote against a first degree murder conviction or special cir-
cumstances if proven. She later stated, however, that she did
not know whether her feelings about the death penalty might
impair her ability to fairly evaluate all of the evidence and
make a decision regarding the death penalty.

   After questioning Ms. Casey, the prosecutor challenged her
for cause “based upon her answer that she doesn’t believe in
                        CRITTENDEN v. AYERS                       1243
the death penalty.” The trial court immediately denied the
challenge without explanation.

   Several days later the exercise of peremptory challenges
began. The prosecutor used his fifteenth peremptory challenge
to remove Ms. Casey from the jury. Crittenden’s counsel
moved for a mistrial based on People v. Wheeler, 583 P.2d
748 (Cal. 1978), and filed a lengthy motion asserting that
striking Ms. Casey was race-based.2

   During a short recess, the trial court took Crittenden’s
Wheeler motion under submission and suggested that jury
selection continue because, if the court ultimately granted the
motion, the court would simply discharge the jury that had
been selected to that point. Ms. Clark, a white woman, was
the next juror placed in the jury box. She was not challenged.
The defense and the prosecution each made three additional
challenges. At that point, 11 jurors were seated in the jury
box, including Ms. Clark. The prosecution had used 18 of its
peremptory challenges and had eight remaining; the defense
had used 17 and had nine remaining. The court then excused
the jury and heard argument on the Wheeler motion. It noted
that it had read the motion and accompanying documents sub-
mitted by the defense counsel and reviewed the transcript of
the voir dire.

   The defense argued it had made a prima facie case of dis-
criminatory purpose: Ms. Casey was the only African-
American prospective juror, she was a solid member of the
community in terms of demographic factors and the prosecu-
tor had used only “desultory” voir dire in examining Ms.
  2
   Wheeler is considered the California procedural equivalent of Batson,
476 U.S. 79. See Paulino v. Castro (Paulino I), 371 F.3d 1083, 1088 n.4
(9th Cir. 2004). Crittenden preserved his federal constitutional claim
because a Wheeler motion serves as an implicit Batson objection. See
Boyd v. Newland, 467 F.3d 1139, 1142 n.2 (9th Cir. 2006); People v. Yeo-
man, 72 P.3d 1166, 1187 (Cal. 2003).
1244                 CRITTENDEN v. AYERS
Casey. The prosecutor did not comment on the prima facie
case issue. The court denied the motion, stating:

       I’m denying the motion, gentlemen. And I do not
    find a prima facie case.

       I realize that I could go into this matter further by
    announcing that there is a prima facie case, and
    receive the explanation of the Prosecutor.

      But I choose not to, because of the fact that I don’t
    believe that there is a prima facie case.

       My notes at the time that we interviewed this juror
    — and my impressions — revealed that at the very
    time that we interviewed Ms. Casey, my exact quota-
    tion in my notes is: “This is a case where a Wheeler
    motion would be inappropriate, because of the fact
    that she is indecisive and cannot guarantee that she
    would vote a certain way.”

       And in my language that does not mean that, that
    would vote a certain way, based on the facts. But
    that she couldn’t decide whether or not she would be
    able to follow the law.

       That is reflected in her transcript, as well.

      And, frankly, I do not see, because of this it would
    be difficult to establish a pattern — and I would put
    pattern in quotes of — of challenges.

       Because there is only Ms. Casey, who is black, on
    the jury panel. But there are abundant other reasons
    why I would have expected a peremptory challenge
    on this particular matter. And, as such, her wrestling
    with these issues indicated to me that; although a
    cause challenge was certainly not called for, that a
                      CRITTENDEN v. AYERS                    1245
    peremptory challenge was going to be expected in
    any event.

       I don’t think that a prima facie case has been made
    out for those reasons. And for that reason, I deny it.
    For those reasons that I have stated, as well as the
    reasons that will apply throughout the record in the
    actual transcript of her record; the motion is denied.

   By the conclusion of jury selection, the prosecutor exer-
cised all 26 of his peremptory challenges. Most of the jurors
he peremptorily challenged were equally disinclined from a
philosophical standpoint to impose capital punishment as Ms.
Casey or more so, although some of the challenged jurors
appeared more inclined to impose the death penalty.

   On direct appeal, the California Supreme Court rejected
Crittenden’s Batson claim. In explaining the requirements for
establishing a prima facie case, the court stated that the “mov-
ing party must show a strong likelihood that such persons are
being challenged because of group association.” Crittenden I,
885 P.2d at 902 (emphasis added) (internal quotation marks
omitted). The California Supreme Court concluded that the
record supported the trial court’s finding that Crittenden failed
to make a prima facie showing that Ms. Casey was excluded
on the basis of race. Id. at 905.

   In his federal habeas petition, Crittenden claimed that this
decision was erroneous. Subsequently, the district court
ordered an evidentiary hearing on Crittenden’s Batson claim,
directing the magistrate judge to determine under the second
and third steps of Batson whether there was a Batson violation
in the trial court.

  The prosecutor was deposed before the evidentiary hearing.
He said 14 years had elapsed since the jury selection and he
had no independent recollection of it or the bases of his for-
cause and peremptory challenges of Ms. Casey. Noting that
1246                 CRITTENDEN v. AYERS
his response was not based on memory, but rather his views
after reviewing the record, he said that he used a peremptory
challenge to remove Ms. Casey from the jury because she
opposed the death penalty, did not want to sit on the jury and
had transportation problems. He said he “was looking for
strong, independent jurors that [he] thought would be able to
unequivocally vote for the death penalty” and “she was not
that juror.” He also noted that he could not recall what his
personal observations were, but that such observations are
“very important in the selection of a jury” and “the transcript
of Ms. Casey’s voir dire . . . [had] dashes and spaces, so there
must have been pauses” and she thus could have “appeared
. . . equivocal.”

   At the evidentiary hearing the prosecutor testified, after
reviewing transcripts and questionnaires, that he made three
challenges for cause before challenging Ms. Casey on the
basis of objections to the death penalty and that when he chal-
lenged her for cause he believed it would be granted because
“[she] did not believe in the death penalty. She stated that she
hated death and did not believe in the death penalty.” He
answered again the question of why he exercised a peremp-
tory to remove her:

    Q [T]oday, do you have an independent recollec-
    tion why you excused [Ms.] Casey?

    A    An independent recollection?

    Q    Independent recollection?

    A Other than what I reviewed in questionnaires
    and that sort of thing? It’s just a philosophical ques-
    tion to me. I can tell you why I did it, but I can’t tell
    you that those were the exact words I had in my
    mind when I did it.

    Q First of all, what — how do you interpret the
    question, do you remember?
                     CRITTENDEN v. AYERS                    1247
    A Well, at the deposition, counsel for the defense
    were asking me, do you have an independent recol-
    lection now of what you were thinking at the time
    that you did something. That’s a way of looking at
    it. No. I can’t tell you what exactly I was thinking
    then.

       I’ve read the transcripts. I’ve read the question-
    naire. I know myself. So, I can see what I did, and
    I see explanations of why I did it.

    Q Do you have an answer today to the question
    why did you excuse [Ms.] Casey?

    A   Sure. She was anti-death penalty.

    Q   And was there —

    The court: And you have based that answer on
    interpreting your notes?

    A The questionnaire and the — and my notes, and
    reading the transcript.

Finally, he explained his rating system for prospective jurors
in the jury selection process. After voir dire he would make
a notation at the bottom corner of the questionnaire, either a
series of X’s or checkmarks to indicate his preference and its
strength or his hesitation about accepting the prospective
juror. The notations referred to whether he thought the pro-
spective juror was favorable or unfavorable to the prosecu-
tion, with significant focus on the death penalty issue.

   The prosecutor’s copies of the juror questionnaires for Ms.
Casey and other jurors were entered into evidence. The ques-
tion about the juror’s death penalty views was number 56 on
the questionnaire, and, before voir dire began, the prosecutor
wrote “56” on the front page of Ms. Casey’s questionnaire.
1248                  CRITTENDEN v. AYERS
Additionally, his copy of Ms. Casey’s questionnaire reflected
that, at the conclusion of Ms. Casey’s voir dire, the prosecutor
gave her a rating of “XXXX,” the most negative rating within
his system, and wrote “DP,” “transport problems” and “can’t
say if would set aside” on her questionnaire.

   At step two of the Batson inquiry, the magistrate judge
found the prosecutor was “credible and forthright in his fac-
tual testimony relating his non-recollection and recollections
with respect to his systemic practices and the rating system in
this case.” Further, he found the prosecutor “was not purpose-
ful in his non-recollection, nor was he creating recollections
where he really had none.” The magistrate judge then con-
cluded that the prosecutor’s articulation of a race-neutral rea-
son could be “reconstructed” based on circumstantial
evidence. Relying on (1) Ms. Casey’s answers to the juror
questionnaire, (2) the prosecutor’s pre-voir dire notation of
his concern about her response to the death penalty question
56 on the questionnaire, (3) the voir dire transcript and (4) the
prosecutor’s post-voir dire notations rating her as “XXXX,”
the magistrate judge found the circumstantial evidence was
sufficiently specific to discern with confidence that the prose-
cutor would have articulated a race-neutral justification for his
peremptory challenge had he been asked to do so — namely
Ms. Casey’s “reluctance or indecision to impose the death
penalty” — and therefore that the state had carried its burden
at Batson’s step two.

   At step three, the magistrate judge found “race played some
part in the prosecutor’s evaluation of Ms. Casey, but was not
‘the real reason’ or effective reason for her being struck from
the jury.” The magistrate judge reached this conclusion
through a comparative juror analysis and found that the prose-
cutor’s extremely negative “XXXX” rating of Ms. Casey
could not be explained by her views on the death penalty
alone because other jurors who expressed similar views on the
death penalty received less negative ratings. The magistrate
judge concluded, however, that Ms. Casey’s race was not the
                      CRITTENDEN v. AYERS                   1249
actual reason for her strike, because “prosecutor Flanagan had
a good reason to exercise his challenge which outweighed the
bad.”

   The district court adopted the magistrate judge’s post-
evidentiary hearing findings and recommendations, with some
modifications. In pertinent part, it found that race-neutral fac-
tors could not fully “justify Casey’s XXXX rating, especially
when compared to other venire members,” and that “race
played a significant part in the prosecutor’s decision to
remove Casey.” Like the magistrate judge, however, the dis-
trict court further found that “a valid and well-supported race-
neutral reason exists for Casey’s challenge” and the court
therefore “c[ould] not find the ‘real’ or ‘motivating’ reason
for Casey’s removal was her race.” It therefore denied Crit-
tenden’s Batson claim.

                               B.

   [1] The California Supreme Court’s decision with respect
to Crittenden’s Batson claim was contrary to clearly estab-
lished federal law under AEDPA because, in affirming the
trial court’s ruling, it required Crittenden to show a “strong
likelihood” that the prosecutor’s challenge had been racially
motivated. See Frantz v. Hazey, 533 F.3d 724, 734 (9th Cir.
2008) (en banc) (“[U]se of the wrong legal rule or framework
. . . constitute[s] error under the ‘contrary to’ prong of
§ 2254(d)(1).”). The “strong likelihood” standard impermiss-
ibly places on the defendant a more onerous burden of proof
than is permitted by Batson’s standard of “rais[ing] an infer-
ence” of discriminatory purpose. See Johnson v. California,
545 U.S. 162, 169, 170-73 (2005); Wade v. Terhune, 202 F.3d
1190, 1197 (9th Cir. 2000). We thus must “resolve the claim
without the deference AEDPA otherwise requires.” Panetti v.
Quarterman, 551 U.S. 930, 953 (2007); see also Williams v.
Taylor, 529 U.S. 362, 406 (2000); Wade, 202 F.3d at 1197.
In doing so, we review de novo questions of law and mixed
questions of law and fact. See Williams, 529 U.S. at 400;
1250                 CRITTENDEN v. AYERS
Frantz, 533 F.3d at 739. Factual findings and credibility
determinations that were not made by the trial court but were
made by the district court after an evidentiary hearing are
reviewed for clear error. See Lambert, 393 F.3d at 964.

                              C.

   Batson established a three-step process for adjudicating a
claim that a peremptory challenge was based on race:

    [A] defendant [can] make out a prima facie case of
    discriminatory jury selection by “the totality of the
    relevant facts” about a prosecutor’s conduct during
    the defendant’s own trial. “Once the defendant
    makes a prima facie showing, the burden shifts to the
    State to come forward with a neutral explanation for
    challenging . . . jurors within an arguably targeted
    class. Although there may be “any number of bases
    on which a prosecutor [might] believe that it is desir-
    able to strike a juror who is not excusable for cause
    . . . , the prosecutor must give a clear and reasonably
    specific explanation of his legitimate reasons for
    exercising the challeng[e].” “The trial court will
    have the duty to determine if the defendant has
    established purposeful discrimination.”

Miller-El v. Dretke, 545 U.S. 231, 239 (2005) (“Miller-El II”)
(quoting Batson, 476 U.S. at 94, 96-98, n.20) (internal cita-
tions omitted). “[T]he burden to prove purposeful discrimina-
tion is always on the opponent of the challenge,” so the first
two steps represent “mere burdens of production” that aid the
court in determining, at step three, whether the petitioner has
satisfied the ultimate burden of persuasion. Yee v. Duncan,
463 F.3d 893, 898 (9th Cir. 2006). Petitioner’s burden of
proof at step three is a preponderance of the evidence. See
Paulino v. Harrison, 542 F.3d 692, 702 (9th Cir. 2008)
(“Paulino II”).
                      CRITTENDEN v. AYERS                    1251
                    1.   Prima Facie Case

   [2] Under Batson’s first step, the defendant must establish
a prima facie case of purposeful discrimination. See Batson,
476 U.S. at 93-94. He must show that (1) he is a member of
a “cognizable racial group,” (2) the prosecutor used a peremp-
tory strike to remove a juror of defendant’s race and (3) the
totality of the circumstances raises an inference that the strike
was on account of race. Id. at 96; see Johnson, 545 U.S. at
169; Boyd v. Newland, 467 F.3d 1139, 1143 (9th Cir. 2006).
The first and second elements of the test are met here, because
Crittenden and the prospective juror are African-American
and the prosecutor used a peremptory strike to remove the
prospective juror. Thus, only the third element of the prima
facie case is at issue — whether the California state court
erred in failing to recognize that the totality of the circum-
stances raised an inference of racial motivation.

   The Supreme Court clarified the threshold requirements of
Batson’s step one in Johnson. There, the prosecutor used
three of his 12 peremptory challenges to strike all of the
African-American prospective jurors from the jury pool. See
Johnson, 545 U.S. at 164. The defense counsel made Whee-
ler/Batson motions after the second and third strikes of
African-American prospective jurors. After the third strike,
the trial court warned the prosecutor that the situation was
“very close,” but found the defense had not established a
prima facie case. Id. at 165. The Supreme Court reversed,
clarifying that the first step was not an onerous burden:

    We did not intend the first step to be so onerous that
    a defendant would have to persuade the judge — on
    the basis of all the facts, some of which are impossi-
    ble for the defendant to know with certainty — that
    the challenge was more likely than not the product
    of purposeful discrimination. Instead, a defendant
    satisfies the requirements of Batson’s first step by
    producing evidence sufficient to permit the trial
1252                  CRITTENDEN v. AYERS
    judge to draw an inference that discrimination has
    occurred.

Id. at 170. On the same day, the Supreme Court also decided
Miller-El II, using comparative juror analysis to determine
whether the prosecution was motivated by racial bias in exer-
cising its peremptory strikes. See Miller-El II, 545 U.S. at
241.

   With this precedent in mind, and in light of the “totality of
the relevant facts,” Batson, 476 U.S. at 94, we conclude that
Crittenden produced evidence sufficient to draw an inference
that discrimination occurred. Several considerations lead to
this conclusion.

   [3] As an initial matter, the prosecutor’s use of a peremp-
tory strike against the only African-American prospective
juror is a relevant consideration, although it does not by itself
raise an inference of discrimination. We have previously
stated that “[a] pattern of striking panel members from a cog-
nizable racial group is probative of discriminatory intent, but
a prima facie case does not require a pattern because ‘the
Constitution forbids striking even a single prospective juror
for a discriminatory purpose.’ ” United States v. Collins, 551
F.3d 914, 919 (9th Cir. 2009) (quoting United States v.
Vasquez-Lopez, 22 F.3d 900, 902 (9th Cir. 1994)); see also
Snyder v. Louisiana, 552 U.S. 472, 478 (2008). We have also
recognized that, “[t]he fact that the juror was the one Black
member of the venire does not, in itself, raise an inference of
discrimination” because “it is not per se unconstitutional,
without more, to strike one or more Blacks from the jury.”
Vasquez-Lopez, 22 F.3d at 902; see also Collins, 551 F.3d at
920. Here we have that additional evidence of discrimination
by way of comparative juror analysis.

   [4] Comparative juror analysis is an established tool at step
three of the Batson analysis for determining whether facially
race-neutral reasons are a pretext for discrimination, see, e.g.,
                         CRITTENDEN v. AYERS                         1253
Miller-El II, 545 U.S. at 241; see also Boyd, 467 F.3d at 1149;
Kesser v. Cambra, 465 F.3d 351, 360 n.2 (9th Cir. 2006) (en
banc). In addition, comparative juror analysis may be
employed at step one to determine whether the petitioner has
established a prima facie case of discrimination. Boyd, 467
F.3d at 1149. Crittenden argues that a comparison of Ms.
Casey with other jurors — particularly Ms. Clark, the white
juror who took her place on the jury — provides evidence suf-
ficient to permit a judge to draw an inference that discrimina-
tion occurred.

  [5] The prosecutor rated Ms. Casey in his notation system
as “XXXX,” indicating a very undesirable juror in his view,
and Ms. Clark as “,” indicating a fairly desirable juror.
They were demographically similar apart from race, however,
and a comparison of their voir dire responses shows some
similarities to the extent that they both expressed general
opposition to the death penalty and some hesitancy about its
imposition.3 We therefore agree that the wide difference
   3
     There were some differences too. For example, whereas Ms. Casey
expressed her opposition to the death penalty as a general feeling, Ms.
Clark cited her religious beliefs as a strong reason for opposing it. Ms.
Clark said she was Catholic and was raised to believe she could not take
somebody’s life, but she also later said she would be able to follow the
law. In contrast, Ms. Casey said: “I don’t believe in death penalty. And I
don’t believe in nobody killing anybody either. So I guess — I don’t know
what you would say — in between or whatever.” On balance, the tran-
script shows that Ms. Clark was clearer than Ms. Casey about her ability
to vote for a death verdict and to be decisive, though at times both
expressed hesitancy or uncertainty. In particular, although Ms. Clark
voiced some uncertainty about imposing the death penalty, she also
expressly claimed to be a decisive person. She said, “I have never been in
that predicament. I am not quite sure how I would react. I feel the person
should be punished for their crime. Maybe I could.” But she also said she
was “a pretty decisive person” and that she would be comfortable in mak-
ing a decision about imposing the death penalty. Ms. Casey, by contrast,
provided no such reassurance about her ability to be decisive. In addition
to the statement quoted above, she said she felt “not good” about the pros-
pect of serving as a juror because “[i]t is scary” and she had never done
it before.
1254                     CRITTENDEN v. AYERS
between the prosecutor’s rating of Ms. Casey and Ms. Clark
is evidence from which an inference of discrimination could
have been drawn for the purpose of determining whether Crit-
tenden established a prima facie case.

   A comparative analysis between Ms. Casey and juror
Krueger, a white woman who received a rating of “ ½”
from the prosecutor, adds to the evidence from which such an
inference could be drawn. Ms. Casey and Ms. Krueger were
demographically similar in most respects apart from race.
Like Ms. Casey, Ms. Krueger noted on her questionnaire that
she was against the death penalty. As was the case with Ms.
Clark, although there were some differences in voir dire
responses generally, given the demographic similarity and
somewhat analogous views on the death penalty, the marked
difference in the prosecutor’s ratings buttresses Crittenden’s
prima facie case.

   [6] In addition to the above considerations, the circum-
stances of the prosecutor’s for-cause challenge of Ms. Casey
also add to the evidence from which an inference of improper
discrimination could be drawn. The prosecutor said he chal-
lenged her for cause because she did not believe in the death
penalty; however, it was well established law at the time that
challenges for cause based on a juror’s general objections to
the death penalty were improper. See Wainwright v. Witt, 469
U.S. 412, 424 (1985).

   [7] In light of the above considerations, we conclude that
Crittenden made a prima facie showing sufficient for the first
step of Batson.4 We emphasize that Crittenden’s burden at this
  4
    Crittenden makes two other arguments that do not add significantly to
his prima facie case. First, Crittenden contends that the prosecutor dispa-
rately questioned Ms. Casey by referring to the “gas chamber” in question-
ing her and not other prospective jurors. The prosecutor’s unadorned use
of the term “gas chamber” was not graphic, however, and it did not stand
out from the rest of the questioning. Cf. Miller-El II, 545 U.S. at 256. The
                         CRITTENDEN v. AYERS                         1255
step was not onerous. Concluding that he produced “evidence
sufficient to permit the trial judge to draw an inference that
discrimination . . . occurred,” Johnson, 545 U.S. at 170, does
not amount to a conclusion that discrimination actually
occurred. That determination is left to the third step of the
Batson analysis.

                  2.    Race-Neutral Explanation

   [8] After the opponent of the peremptory strike makes a
prima facie case raising an inference of discrimination, “the
burden of production shifts to the proponent of the strike to
come forward with a race-neutral explanation (step two).”
Purkett v. Elem, 514 U.S. 765, 767 (1995). The explanation
does not have to be “persuasive, or even plausible,” because
“the ultimate burden of persuasion regarding racial motivation
rests with, and never shifts from, the opponent of the strike.”
Id. at 768. As we explained in Yee v. Duncan:

     [S]tep two is an opportunity for the prosecution to
     explain the real reason for her actions. A failure to
     satisfy this burden to produce — for whatever reason
     — becomes evidence that is added to the inference
     of discrimination raised by the prima facie showing,
     but it does not end the inquiry. The trial court then
     moves on to step three where it considers all the evi-

defense itself referred to the gas chamber when questioning another pro-
spective juror. Moreover, although the prosecutor did not mention the gas
chamber with other prospective jurors, he did ask at least equally pointed
questions about applying the death penalty, such as whether they could
vote to impose the death penalty against a young man the same age as a
juror’s grandchildren and whether a juror could himself sign the verdict
of death. Second, Crittenden notes that the same prosecutor removed the
only African-American panelist in a jury venire in a different capital case
tried the year before his, urging this as evidence of the prosecutor’s dis-
criminatory motive in his case. The probative value of this information is
weak because it is a single instance and the trial court denied the Batson
objection in that case.
1256                  CRITTENDEN v. AYERS
    dence to determine whether the actual reason for the
    strike violated the defendant’s equal protection
    rights.

463 F.3d 893, 899 (9th Cir. 2006).

   In the usual case, the Batson analysis takes place during or
shortly after jury selection. In those cases, the prosecutor
offers a contemporaneous explanation for the strike at step
two. Where time has passed since the jury selection, the pros-
ecutor may offer an explanation based on his present recollec-
tion of his reasons for striking the juror. Where, as here, time
has passed and the prosecutor no longer has a present recol-
lection of his or her reasons for striking the juror, the state
may offer an explanation based on circumstantial evidence.
See Paulino II, 542 F.3d at 700 (“Evidence of a prosecutor’s
actual reasons may be direct or circumstantial, but mere spec-
ulation is insufficient.”). When this occurs, we say that the
state has “reconstructed” the prosecutor’s reasons for striking
the juror. During reconstruction, the state may rely on any rel-
evant evidence, such as jury questionnaires, the prosecutor’s
notes or testimony of the prosecutor.

   As we explained in Paulino II, the court may reject a recon-
structed articulation as mere “speculation” or accept it as
properly based on relevant circumstantial evidence. See id.
(“[T]he district court did not err in concluding that the specu-
lative reasons offered by the prosecutor did not constitute cir-
cumstantial evidence of her actual reasons.”). But regardless
of how the state offers its race-neutral justification, it is not
the task of the district court at step two to assess the truth of
the explanation. That is part of the step three analysis. Nor is
it the district court’s role to conduct its own reconstruction,
based on the circumstantial evidence, of what the prosecutor
would have said. At step two, the court’s role is limited to
                         CRITTENDEN v. AYERS                        1257
determining whether the state has met its burden of produc-
tion at all.5

   [9] In this case, the government took advantage of its step
two opportunity by offering relevant circumstantial evidence
suggesting several race-neutral reasons for removing Ms.
Casey from the jury. On this basis, the district court properly
concluded that the state satisfied its burden of production at
step two, which merely required it to show that the prosecutor
would have articulated some race-neutral justification if
asked.

                  3.   Purposeful Discrimination

   [10] In step three of the Batson inquiry, the court must
decide whether the opponent of the peremptory challenge has
carried his burden of proving purposeful discrimination by a
preponderance of the evidence. See Batson, 476 U.S. at 98;
Cook v. LaMarque, 593 F.3d at 815 (to show “purposeful dis-
crimination at Batson’s third step” the petitioner must estab-
lish that “race was a substantial motivating factor”).

   [11] Acting prior to our decision in Cook, the district court
appears to have conducted its step three analysis by asking
whether race played a “significant” part in the decision to
issue the peremptory strike, and if so whether the defendant
could prove under a mixed motives analysis that the strike
would have issued even if race had played no role. Cook
  5
    At step three of the Batson analysis, the district court considers the
totality of the evidence and determines whether or not the plaintiff has
proved purposeful racial discrimination by a preponderance of the evi-
dence. There, the court should consider all of the relevant evidence,
including the court’s assessment of the prosecutor’s credibility. Evidence
that the race-neutral justifications offered by the state at step two are
unworthy of credence supports a finding of race discrimination. See Sny-
der, 552 U.S. 472, 485 (2008) (“The prosecution’s proffer of this pretex-
tual explanation naturally gives rise to an inference of discriminatory
intent.”).
1258                    CRITTENDEN v. AYERS
framed the first inquiry in different terms and eliminated the
second. As Cook explains, the proper analysis at Batson’s step
three is whether the peremptory strike was “motivated in sub-
stantial part” by race. Id. If it was so motivated, the petition
is to be granted regardless of whether the strike would have
issued if race had played no role. Id. (“[W]e reject the . . .
mixed-motives analysis, and limit our inquiry to whether the
prosecutor was ‘motivated in substantial part by discrimina-
tory intent.’ ”).

   [12] As the district court was operating under the errone-
ous impression that the Batson inquiry required an additional
step — i.e., mixed motives analysis — we remand to give the
court an opportunity to apply the proper standard, as articu-
lated in Cook. We do not foreclose the possibility that the dis-
trict court could conclude on remand that its previous finding
that “race played a significant part in the prosecutor’s deci-
sion to remove Casey” was sufficient under Cook to establish
a Batson violation.6 Nonetheless, the district court did not
have the benefit of Cook when it last addressed the question,
and its evaluation of the significance of the race factor in the
decision to strike Ms. Casey could have been informed by its
understanding that there would be another analytic step focus-
ing on the several race-neutral justifications offered. We
therefore leave it to the district court to make a step three
determination in the first instance, unconstrained by its prior
findings under the pre-Cook standard.
  6
   Both the Supreme Court and this court have used the words “signifi-
cant” and “substantial” interchangeably in analogous contexts. See, e.g.,
Ward v. Rock Against Racism, 491 U.S. 781, 796-800 (1989); Klein v. City
of San Clemente, 584 F.3d 1196, 1201 n.3 (9th Cir. 2009); Long Beach
Area Peace Network v. City of Long Beach, 574 F.3d 1011, 1023-24 (9th
Cir. 2009); N. Cal. River Watch v. City of Healdsburg, 496 F.3d 993, 1000
(9th Cir. 2007).
                         CRITTENDEN v. AYERS                          1259
             II.   Ineffective Assistance of Counsel

   Crittenden next argues that he did not receive constitution-
ally effective assistance from his trial counsel, Dennis Hop-
towit and Donald Blake, because they (1) delayed
neuropsychological testing until it was too late to present a
mental state defense in the guilt phase; (2) did not conduct an
adequate investigation into mitigating evidence, which would
have revealed that Crittenden had (i) an organic mood disor-
der with bipolar features and (ii) a history of behavioral prob-
lems and childhood abuse; and (3) ineffectually presented
social background and mental health evidence in the penalty
phase. We affirm the district court’s denial of federal habeas
relief because the California Supreme Court’s rejection of
Crittenden’s ineffective assistance of counsel (“IAC”) claim
was not an objectively unreasonable application of clearly
established law.7

                   A.    Application of AEDPA

  We begin by ascertaining the appropriate standard of
review. In relevant part, the California Supreme Court’s order
denying Crittenden’s first state habeas petition stated:
  7
    Because additional factual development would not enable Crittenden to
state a colorable claim, we also conclude that the district court did not
abuse its discretion by denying Crittenden’s request for investigative funds
under former 21 U.S.C. § 848(q)(4)(B) and (q)(9), see Bonin v. Calderon,
59 F.3d 815, 837 (9th Cir. 1995), discovery under Rule 6(a) of the Rules
Governing Section 2254 Cases, see Rich v. Calderon, 187 F.3d 1064, 1068
(9th Cir. 1999), discovery under Rule 56(f) of the Federal Rules of Civil
Procedure, see Jones v. Blanas, 393 F.3d 918, 930 (9th Cir. 2004), and an
evidentiary hearing, see Stankewitz v. Woodford, 365 F.3d 706, 708 (9th
Cir. 2004). For similar reasons, we do not reach the State’s argument that
Crittenden failed to exercise sufficient diligence in developing the factual
basis of his claim in state court proceedings, barring him from obtaining
a federal evidentiary hearing. See generally 28 U.S.C. § 2254(e)(2); Wil-
liams v. Taylor, 529 U.S. 420, 432 (2000).
1260                  CRITTENDEN v. AYERS
    The petition for writ of habeas corpus is denied in its
    entirety.

    Petitioner’s claim that trial counsel rendered ineffec-
    tive assistance by his delay in seeking neuropsy-
    chological testing is denied on the merits.

(Emphasis added.) We reject Crittenden’s contention that the
California Supreme Court adjudicated on the merits only the
“delay in seeking neuropsychological testing” aspect of his
IAC claim.

   A “postcard” denial by the California Supreme Court is a
denial on the merits. See Harris v. Superior Court, 500 F.2d
1124, 1128 (9th Cir. 1974) (en banc); see also Chambers v.
McDaniel, 549 F.3d 1191, 1197 (9th Cir. 2008) (“[U]nless a
court expressly (not implicitly) states that it is relying upon a
procedural bar, we must construe an ambiguous state court
response as acting on the merits of a claim, if such a construc-
tion is plausible.”). The first sentence of the California
Supreme Court’s order thus constitutes an adjudication on the
merits of Crittenden’s state habeas petition — necessarily
including all aspects of his IAC claim — in its entirety. The
second sentence elaborates the court’s rationale for denying
Crittenden’s subclaims relating to alleged deficiencies in trial
counsel’s investigation of his mental status. As to those sub-
claims, we afford the full effect of AEDPA’s “highly deferen-
tial standard for evaluating state-court rulings.” Woodford v.
Visciotti, 537 U.S. 19, 24 (2002) (per curiam) (internal quota-
tion marks omitted). As to the remainder of his IAC claim, we
“perform an independent review of the record to ascertain
whether the state court decision was objectively unreason-
able,” because the state-court adjudication was not reasoned.
Himes v. Thompson, 336 F.3d 848, 853 (9th Cir. 2003) (inter-
nal quotation marks omitted).

                       B.   Guilt Phase

   Crittenden contends that trial counsel did not timely inves-
tigate his mental health and therefore failed to present a men-
                     CRITTENDEN v. AYERS                  1261
tal state defense during the guilt phase that might have won
him acquittal of first-degree murder with special circum-
stances, thereby removing him from death eligibility under
California law. See Cal. Penal Code § 190.2(a) (1987) (defin-
ing special circumstances). To prevail on a claim of ineffec-
tive assistance, the petitioner must show that trial counsel’s
performance was deficient and that the deficient performance
prejudiced his defense. See Strickland v. Washington, 466
U.S. 668, 687 (1984). Without resolving whether trial coun-
sel’s guilt-phase investigation was constitutionally deficient,
we hold that it is not objectively unreasonable to conclude
that Crittenden has not established prejudice. Consequently,
Crittenden is not entitled to federal habeas relief.

   For background, we summarize trial counsel’s investigative
efforts. Hoptowit entered his appearance in January 1987. He
obtained from Crittenden’s mother some “materials and infor-
mation regarding prior psychological treatment and counsel-
ing received by Mr. Crittenden.” Recognizing that the
physical evidence against Crittenden was strong, he “assumed
from the beginning that there would be a penalty phase” and
“[r]elatively early on . . . made the decision to have a com-
plete psychological/neurological workup performed.” The
trial court approved funds for psychological testing in Febru-
ary 1987, but trial counsel did not begin testing until October
1988, one month before jury selection began. On October 21,
Dr. Bruce Kaldor, a psychiatrist, met with Crittenden for four
hours, took a medical history and administered an alcohol
abuse screening test. A week later, Dr. Michael Erickson, a
clinical psychologist, met with Crittenden for six hours, com-
pleted a life history survey and performed six psychological
tests. Drs. Kaldor and Erickson concluded that Crittenden had
an antisocial personality disorder. Neither found any indica-
tion of organic brain impairment. Dr. Kaldor recommended,
however, that further neurological testing be conducted
because there were “certain organic mental conditions which
are associated with aggressive behavior and poor impulse
control.” Dr. John Seals subsequently performed electroen-
1262                     CRITTENDEN v. AYERS
cephalogram (“EEG”) and Brain Electrical Activity Mapping
(“BEAM”) testing on February 24, 1989, three weeks before
the guilt phase began. Dr. Seals concluded that Crittenden
suffered from an organic brain defect in the frontal lobe
region. On March 2, Hoptowit consulted with Dr. Robert Bit-
tle, a psychiatrist, to review Crittenden’s “complete medi-
cal/psychological file, which at that time included his
childhood records,” and the reports of Drs. Kaldor, Erickson
and Seals. Dr. Bittle never interviewed Crittenden personally,
but averred that he became “quite familiar” with the case
“based upon his review of [Crittenden’s] file and discussions
with his defense counsel.” On March 13, Dr. Arthur Dublin
performed an MRI of Crittenden’s brain and found no abnor-
malities. None of these medical experts testified during the
guilt phase, which began the next day.

   [13] We do not condone unnecessary delay in starting the
investigative process. Fully cognizant of the importance of a
“prompt and timely examination,” trial counsel nonetheless
waited 21 months between obtaining funds for psychological
testing and arranging for Crittenden to be examined by Drs.
Kaldor and Erickson.8 Even then, trial counsel took three
more months to conduct the additional neurological testing
recommended by Dr. Kaldor. See Bean v. Calderon, 163 F.3d
1073, 1078 (9th Cir. 1998) (criticizing counsel for “delaying
for over ten months in following the explicit recommenda-
tions of two mental health experts”). Nonetheless, even
assuming that trial counsel’s performance “fell below an
objective standard of reasonableness,” Strickland, 466 U.S. at
688, we reject Crittenden’s guilt-phase IAC claim. The mental
state defense he now contends should have been offered is no
  8
    Hoptowit asserted that he could not find a local doctor who was willing
to perform the necessary testing, because William Chiapella and his son
were also doctors. He made no attempt to locate an expert from outside
the Chico area until October 1988, when he and Blake “realized that . . .
[the] trial date was fast approach[ing] and [they] had not yet explored
issues relating to Mr. Crittenden’s mental health.”
                           CRITTENDEN v. AYERS                           1263
more credible than the flimsy alibi defense actually put on at
trial. Cf. Crittenden I, 885 P.2d at 900-01.

   Crittenden asserts that trial counsel should have “con-
cede[d] that [he] committed the killings, but . . . contest[ed]
whether he acted with the requisite” intent to kill the Chiapel-
las. He claims that he intended only to “enter[ ] the Chiapella
residence to commit a burglary” and was surprised by the
Chiapellas’ unexpected return, whereupon his brain abnor-
malities prevented him from controlling himself and he killed
the Chiapellas. Dr. Bittle averred that Crittenden, “subjected
to a highly stressful situation, might very well [have] . . . eng-
age[d] in impulsive, violent behavior.” The killings “might,
therefore, be more the result of an inability to control certain
impulses than deliberate, thought-out planning or premedita-
tion.” Dr. George Woods, a psychiatrist who examined Crit-
tenden after the trial, opined that Crittenden “was acting under
extreme stress” at the time of the killings and “most likely did
not form the requisite intent to kill the Chiapellas.” The
crimes, he explained, were instead the result of an “explosion
of violence.” Presented with this testimony, Crittenden argues
that the jury may have found reasonable doubt in whether the
killing was “deliberate and premeditated,” and so acquitted
him of first-degree murder with special circumstances.9
   9
     The State erroneously asserts that “[t]he guilt phase defense Crittenden
now argues that [trial counsel] should have presented is tantamount to a
concession of first degree felony murder and the special circumstance of
multiple murder.” Its argument fails to recognize that the Chiapellas’ kill-
ings took place during the so-called “window period” between Carlos v.
Superior Court, 672 P.2d 862 (Cal. Dec. 12, 1983), and People v. Ander-
son, 742 P.2d 1306 (Cal. Oct. 13, 1987), during which the California
Supreme Court interpreted the death penalty statute to require “an intent
to kill in all instances, even when the defendant was the actual killer.”
People v. Rogers, 141 P.3d 136, 183 (Cal. 2006); see also Duncan v.
Ornoski, 528 F.3d 1222, 1240 (9th Cir. 2008) (explaining that California
law required a finding that the defendant intended that the victim be killed
at the time of the defendant’s trial, held in 1986). Therefore, if the jury had
accepted Crittenden’s proposed mental state defense and found that he did
not have the intent to kill, he could not have been convicted of an offense
that made him eligible for the death penalty.
1264                     CRITTENDEN v. AYERS
   [14] This argument is not persuasive, because the state
court record refutes Crittenden’s claim that he suffered preju-
dice. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007)
(explaining that “an evidentiary hearing is not required on
issues that can be resolved by reference to the state court
record”) (quoting Totten v. Merkle, 137 F.3d 1172, 1176 (9th
Cir. 1998) (internal quotation marks omitted)). Under Califor-
nia law as it then stood, evidence of mental illness was “ad-
missible solely on the issue of whether or not the accused
actually formed a required specific intent, premeditated, [or]
deliberated.” People v. Saille, 820 P.2d 588, 593 (Cal. 1991)
(quoting Cal. Penal Code § 28(a)) (emphasis added by Saille).
Even if the jury had heard a mental state defense, the over-
whelming evidence of deliberation and premeditation pres-
ented at trial would have contradicted Crittenden’s suggestion
that he did not kill the Chiapellas with the requisite intent. He
is unable, therefore, to show that trial counsel’s alleged defi-
cient performance undermined the reliability of the jury’s
guilty verdict. See Strickland, 466 U.S. at 694.

   The facts established in the state court proceedings demon-
strate this.10 In October 1986, the Chiapellas hired Crittenden
to perform yard work. See Crittenden I, 885 P.2d at 896. On
January 11, 1987, Crittenden called his landlord to reschedule
an overdue rent payment, advising her that he would be able
to “pay it all” by January 14. Id. On the morning of the kill-
ings, January 13, Crittenden borrowed a knife from his room-
mate, telling him that he was using it to repair his stereo and
would return it the following day.11 See id. William Chiapella
   10
      Assuming the California Supreme Court did not arrive at an “unrea-
sonable determination of the facts in light of the evidence presented in the
State court proceeding,” 28 U.S.C. § 2254(d)(1), that court’s findings of
fact are presumed correct unless rebutted by clear and convincing evi-
dence. See 28 U.S.C. § 2254(e)(1); Perez v. Rosario, 459 F.3d 943, 950
(9th Cir. 2006). Crittenden has failed to overcome that presumption.
   11
      Crittenden posits that there is some uncertainty about whether this
knife was actually used during the killings. This misses the point: Critten-
den’s borrowing of the knife itself evinced planning and deliberation.
                     CRITTENDEN v. AYERS                   1265
was discovered gagged with a sock, “lying on the rug, his
hands tied behind his back to a desk chair, . . . his head and
face covered by a pillowcase.” Id. at 898. He had been
dragged from the Chiapellas’ study to their bedroom, where
he was stabbed and bludgeoned 13 times. See id. Katherine
Chiapella was discovered “lying on her back, her head and
face covered by a blanket. Her mouth had been gagged and
her hands tied behind her back with three separate bindings”
fashioned from the same, strawberry-patterned cloth as a
matching set of sheets and pillowcases left in Crittenden’s
apartment by his landlord. Id. at 897. She had been stabbed
at least two times and sustained blunt-object injuries to the
head and face. See id. Crittenden induced Katherine Chiapella
to write him a check for $3,000, as well as two unsigned
checks made out for cash. See id. at 896, 898. (Later that day,
Crittenden asked his wife to “prepare a budget based upon
assets of $3,000.” Id. at 896.) The phrase “just the beginning”
was written in lipstick on the mirrors in two different bath-
rooms. Id. at 897.

   Reviewing the evidence in a post-trial motion to modify the
sentence, the trial court commented on the planning and
sophistication displayed by the murders: Crittenden “arrived
at [his choice of victims] by some degree of planning and cal-
culation,” “armed himself in advance and prepared his crimes
by bringing with him a pillow case from his own home” and
then “rendered [his victims] totally defenseless and at [his]
absolute mercy” before killing them. The California Supreme
Court agreed, observing that “the totality of the circumstances
of the crime amply demonstrates defendant’s intent to torture
William and suggests neither an ‘explosion of violence,’ nor,
in the case of the nonfatal wounds, inadvertent infliction.” Id.
at 920. “The careful, even excessive, binding and gagging of
the victims, involving a considerable expenditure of time and
effort, . . . is inconsistent with the theory that an ‘explosion
of violence’ occurred.” Id.

  In the face of this evidence, it is not objectively unreason-
able to conclude that the mental state defense presently urged
1266                 CRITTENDEN v. AYERS
by Crittenden had no “reasonable probability” of altering the
jury’s verdict. Strickland, 466 U.S. at 694. Neither Daniels v.
Woodford, 428 F.3d 1181 (9th Cir. 2005), nor Jennings v.
Woodford, 290 F.3d 1006 (9th Cir. 2002), directs a different
result. Daniels, unlike Crittenden, committed his crime before
California abolished the diminished mental capacity defense
in 1982 and therefore could have avoided a first-degree mur-
der conviction even in the face of “[s]ubstantial evidence sup-
porting . . . premeditation and deliberation.” Daniels, 538
F.3d at 1207 & n.29 (alterations in original) (quoting People
v. Cruz, 605 P.2d 830, 835 (Cal. 1980)).

   Crittenden’s reliance on Jennings is also unconvincing.
Jennings stabbed the victim 14 times in the course of a rape
and apparent robbery, and bound the victim’s neck and
ankles. See 290 F.3d at 1008. Reviewing the matter de novo
because the defendant filed his habeas petition before
AEDPA’s effective date, see id. at 1011, we held that it was
reasonably probable that the jury, apprised of evidence that
Jennings suffered from “schizoaffective disorder and amphet-
amine psychosis,” might have found a “reasonable doubt as
to [his] ability to form the intent required for a first degree
murder conviction,” id. at 1017, 1019. By contrast, Critten-
den’s crimes reflected a qualitatively higher degree of deliber-
ation and planning, as evidenced by his extensive preparation
beforehand (e.g., rescheduling an overdue rent payment and
procuring a knife and binding materials) and his goal-oriented
behavior throughout (e.g., methodically incapacitating the
Chiapellas and making Katherine Chiapella write him a
check).

   [15] Given the “ample evidence in the record to demon-
strate that a mental impairment defense was wholly inconsis-
tent with [the defendant’s] actions,” and therefore had no
reasonable probability of avoiding a death-eligible, first-
degree murder with special circumstances conviction, Totten,
137 F.3d at 1176; see also Douglas v. Woodford, 316 F.3d
1079, 1087 (9th Cir. 2003) (finding no prejudice where the
                     CRITTENDEN v. AYERS                   1267
evidence overwhelmingly pointed to premeditation and delib-
eration and it was thus not reasonably probable that the jury
would have credited the defendant’s mental defense had it
been offered), we hold that it was not objectively unreason-
able for the California Supreme Court to reject Crittenden’s
guilt-phase IAC subclaim.

                     C.   Penalty Phase

   Crittenden also contends that his trial counsel conducted an
inadequate investigation into his mental health and social his-
tory, and then compounded this deficiency by presenting miti-
gation evidence ineffectually. The California Supreme
Court’s rejection of these arguments does not warrant federal
habeas relief under AEDPA. It is not objectively unreasonable
to conclude that trial counsel’s investigative efforts did not
fall below Strickland’s standard of reasonableness and were
adequate to support a strategic choice to emphasize Critten-
den’s positive characteristics and limit testimony about his
mental health and history of behavioral problems. For that
reason, we hold that Crittenden has not alleged facts stating
a colorable, penalty-phase IAC claim. We do not reach Strick-
land’s prejudice prong.

             1.   Investigation of Brain Disorder

   We first address Crittenden’s argument that trial counsel’s
investigation was inadequate because it did not turn up evi-
dence of an organic mood disorder with bipolar features. He
asserts that the factual basis for such a diagnosis — a “history
of mood swings, aberrant behavior, and psychiatric treatment”
— “was well-documented and readily available to trial coun-
sel.” In his youth, Crittenden had been prescribed and
responded well to lithium, a standard treatment for an organic
mood disorder with bipolar features. According to Dr. Woods,
its “manifestations” were “readily apparent for many years”
and should have been “easily discernable from a review of
[Crittenden’s] medical and social history.” An adequate miti-
1268                   CRITTENDEN v. AYERS
gation investigation would, Crittenden argues, have enabled
his psychiatric experts to make that diagnosis before the pen-
alty phase began.

   [16] The California Supreme Court’s rejection of this
claim was not an objectively unreasonable application of
clearly established federal law. Trial counsel’s performance in
the penalty phase is assessed using the “same ‘clearly estab-
lished’ precedent of Strickland” that applies to all IAC claims.
Wiggins v. Smith, 539 U.S. 510, 522 (2003). In preparing for
the sentencing phase of a capital trial, it is imperative that trial
counsel undertake a diligent investigation into all reasonably
available mitigating information. See Porter v. McCollum,
130 S. Ct. 447, 452-53 (2009) (per curiam); Rompilla v.
Beard, 545 U.S. 374, 380-81 (2005); Wiggins, 539 U.S. at
524; Summerlin v. Schriro, 427 F.3d 623, 630-31 (9th Cir.
2005) (en banc) (describing the “minimal type of ‘objectively
reasonable’ investigation any competent capital defense attor-
ney should conduct in preparing a penalty phase defense”).
Counsel must conduct “reasonable investigations or . . . make
a reasonable decision that makes particular investigations
unnecessary.” Strickland, 466 U.S. at 691. The investigation
supporting counsel’s decision to stop investigating must itself
be reasonable, see Wiggins, 539 U.S. at 523; Stankewitz, 365
F.3d at 719, “evaluat[ing] the conduct from counsel’s per-
spective at the time,” Strickland, 466 U.S. at 689.

   In addition to the mental health experts already consulted
(Drs. Kaldor, Erickson, Seals, Bittle and Dublin), Crittenden’s
trial counsel retained Dr. Daniel Edwards, a psychiatrist, to
perform additional testing on March 26, 1989. Dr. Edwards
also reviewed the results of Dr. Seals’ EEG/BEAM testing.
The following day, Dr. Richard Sauer performed a neurologi-
cal evaluation and found no abnormalities. Crittenden’s trial
counsel consulted Dr. Bittle again on April 25 to discuss the
upcoming penalty phase. About a week later, Dr. Edwards
submitted a report concluding that Crittenden had an “Organic
Brain Syndrome, Not Otherwise Specified.” He wrote that a
                     CRITTENDEN v. AYERS                   1269
frontal lobe defect could account for significant features of
Crittenden’s brain dysfunction. The penalty phase began two
days later.

   None of the seven mental health professionals trial counsel
consulted before the penalty phase diagnosed an organic
mood disorder with bipolar features. After being informed by
Dr. Kaldor that there were “certain organic mental conditions
which are associated with aggressive behavior and poor
impulse control,” trial counsel explored this potential source
of mitigating information. It is not disputed that the experts
they retained were competent and “qualified to evaluate” Crit-
tenden’s mental impairments. Frierson v. Woodford, 463 F.3d
982, 991-92 (9th Cir. 2006); see also Caro v. Calderon, 165
F.3d 1223, 1226-27 (9th Cir. 1999) (emphasizing that effec-
tive assistance of counsel means employing experts who are
qualified to perform the investigation necessary). Trial coun-
sel therefore fulfilled their obligation to “conduct an investi-
gation which will allow a determination of what sort of
experts to consult.” Caro, 165 F.3d at 1226.

   Their investigative duties were not then at an end, however,
because in the preparing for the penalty phase, counsel must
also “present [appropriate] experts with information relevant
to the conclusion of the expert.” Id. Here, Dr. Kaldor took
Crittenden’s medical history and reviewed some of his medi-
cal records, although not the ones describing the lithium treat-
ment. Dr. Erickson took his life history. Neither diagnosed an
organic mood disorder. Dr. Bittle reviewed Crittenden’s
“complete medical/psychological file, which at that time
included his childhood records,” and the reports of Drs. Kal-
dor, Erickson and Seals. He disputed Drs. Kaldor and Erick-
son’s conclusion that Crittenden had an antisocial personality
disorder, but also did not diagnose an organic mood disorder.
Dr. Dublin’s MRI study found that the “structural integrity”
of Crittenden’s brain was within normal limits. Dr. Sauer’s
independent neurological evaluation turned up no abnormali-
ties. Even with the benefit of Dr. Seals’ EEG/BEAM results,
1270                    CRITTENDEN v. AYERS
as well as his own clinical evaluation, Dr. Edwards did not
diagnose an organic mood disorder. None of the experts sug-
gested that additional background information or testing was
necessary before they could make an accurate evaluation of
Crittenden’s mental health.

   [17] “At the end of the day,” Crittenden’s “argument turns
on a latter-day battle of experts” that is insufficient to warrant
federal habeas relief. Sims v. Brown, 425 F.3d 560, 584 (9th
Cir. 2005). Dr. Woods’ singular diagnosis of an organic mood
disorder with bipolar features amounts to a difference in med-
ical opinion, not a failure to investigate. See Fields v. Brown,
431 F.3d 1186, 1205-06 (9th Cir. 2005), aff’d on reh’g in rel-
evant part, 503 F.3d 755, 783 n.24 (9th Cir. 2007) (en banc).
Trial counsel alerted the mental health specialists to the possi-
bility that Crittenden might have organic brain damage and
then provided them with relevant background information.12
See Sims, 425 F.3d at 585-86 (rejecting IAC claim where
counsel “retained and informed well-qualified experts upon
whom [counsel] could reasonably rely”); cf. Caro, 165 F.3d
at 1227 (criticizing trial counsel for failing to provide expert
with the “information necessary to make an accurate evalua-
tion of [the defendant’s] neurological system”). That none of
them happened to unearth the particular line of mitigating evi-
dence Crittenden now presents does not compel the conclu-
sion that the investigation was deficient. Attorneys are
entitled to rely on the opinions of properly selected, ade-
quately informed and well-qualified experts. Given the range
of experts trial counsel engaged here, to impose upon them
the additional duty “to investigate independently of a request
for information from an expert would ‘defeat the whole aim
of having experts participate in the investigation.’ ” Sims, 425
F.3d at 585-86 (quoting Hendricks, 70 F.3d at 1038).
  12
     For example, Dr. Edwards’ referral prompt was “[Crittenden] has an
abnormal computerized EEG indicating abnormal brain function. Are
there any indications of brain defect or damage on neuropsychological
testing?”
                         CRITTENDEN v. AYERS                        1271
   [18] When a reasonable investigation does not turn up
signs of additional, reasonably available mitigating evidence,
competent counsel may make the judgment not to pursue a
line of inquiry further. See Bobby v. Van Hook, 130 S. Ct. 13,
19 (2009) (per curiam). We hold that the California Supreme
Court’s rejection of this subclaim was not objectively unreason-
able.13

             2.   Investigation of Social Background

   Crittenden also contends that trial counsel did not ade-
quately investigate his history of childhood abuse and behav-
ioral difficulties. Dr. Woods related that Crittenden had told
him that his mother “often used broomsticks, electrical cords,
or branches from trees to beat him” and “kept very tight con-
trols” on him. An investigator retained for state post-
conviction proceedings reported that Crittenden’s younger
brother had told her that he and Crittenden “were physically
   13
      The multitude of cases cited by Crittenden’s counsel are inapposite.
Cf. Frierson, 463 F.3d at 990-92 (counsel did not review transcripts,
investigative reports and psychiatric evaluations from defendant’s previ-
ous trials); Summerlin, 427 F.3d at 631 (counsel relied exclusively on
information developed at defendant’s pre-trial competency examination);
Silva v. Woodford, 279 F.3d 825, 846 (9th Cir. 2002) (counsel “failed to
even minimally assist in the preparation of possible mental defenses
related to psychiatric disorders or substance abuse”); Caro, 165 F.3d at
1226 (counsel did not consult with appropriate experts given defendant’s
known exposure to neurotoxins); Hendricks, 70 F.3d at 1043 (counsel did
not investigate mental condition as mitigating factor, only as guilt phase
defense); Deutscher v. Whitley, 884 F.2d 1152, 1159-61 (9th Cir. 1989)
(holding that counsel was ineffective because he did not pursue mental
health investigation even when records indicated that the defendant had
previously been committed to mental hospitals), vacated and remanded by
Angelone v. Deutscher, 500 U.S. 901 (1991), and reaffirmed by Deutscher
v. Angelone, 16 F.3d 981, 984 (9th Cir. 1994); Glenn v. Tate, 71 F.3d
1204, 1207-10 (6th Cir. 1995) (counsel acquiesced to examination by
court-appointed experts that were briefed exclusively by the prosecution);
Antwine v. Delo, 54 F.3d 1357, 1365-68 (8th Cir. 1995) (only examination
was court-ordered, 20-minute competency screening).
1272                     CRITTENDEN v. AYERS
beaten by their mother for the smallest infractions” and “con-
stantly berated” while growing up.

   Trial counsel’s mitigation evidence presented during the
penalty phase belies Crittenden’s allegation of insufficient
investigation and instead confirms the thoroughness of trial
counsel’s investigative efforts. Over 20 character witnesses —
coaches, teachers, employers, ministers, friends, parents of
friends and Crittenden’s entire immediate family — ulti-
mately spoke on his behalf. They uniformly said that Critten-
den was polite, helpful, honest, hardworking, cooperative,
courteous, kind, respectful and close with his family.14

   [19] Trial counsel’s “duty to investigate . . . ‘does not nec-
essarily require that every conceivable witness be inter-
viewed.’ ” Douglas, 316 F.3d at 1088 (quoting Hendricks, 70
F.3d at 1040); see also Van Hook, 130 S. Ct. at 19
(“[D]efense counsel’s ‘decision not to seek more’ mitigating
evidence from the defendant’s background ‘than was already
in hand’ fell ‘well within the range of professionally reason-
able judgments.’ ” (quoting Strickland, 466 U.S. at 699)).
Unlike in Stankewitz, for instance, where we determined that
counsel’s investigation was inadequate, trial counsel here dis-
patched investigators to interview many people who “spent
significant time with [Crittenden] during his childhood and
youth.” 365 F.3d at 719; see also Wiggins, 539 U.S. at 524
(holding that counsel were deficient for “abandon[ing] their
   14
      For example, Crittenden’s younger brother talked about his very close
relationship with his brother growing up. Trial counsel had him describe
how they used to play with animals at their grandparents’ farm and go
fishing with their father. Crittenden was a loving and supportive brother,
whom he admired a great deal. Crittenden’s then-wife described him as
“very loving, very compassionate, sensitive, sincere, [and] honest.” She
said she “couldn’t have asked to be married into a better family” than the
Crittendens. She lived with them for a period of time and described them
as “very close knit,” “supportive of one another at all times” and “very
generous.” She and Crittenden would go to his family’s home “on the
weekend together to spend time” and to attend church with them.
                         CRITTENDEN v. AYERS                 1273
investigation of petitioner’s background after having acquired
only rudimentary knowledge of his history from a narrow set
of sources”). That investigation did not produce any “tantaliz-
ing indications” that would “ ‘lead a reasonable attorney to
investigate further.’ ” Stankewitz, 365 F.3d at 720 (quoting
Wiggins, 539 U.S. at 527). Hoptowit said he “was not aware
of any allegations that in fact Mr. Crittenden had been emo-
tionally and physically abused by his mother.”

   [20] Strickland does not require counsel to continue
“[q]uestioning a few more family members . . . when a lawyer
truly has reason to doubt” that additional mitigating informa-
tion will be found. Rompilla, 545 U.S. at 389. Here, trial
counsel’s investigators spoke with family members and
friends who had information about Crittenden’s childhood
and relationship with his family, but none of them reported
anything that would have placed counsel on notice to investi-
gate further. See Babbitt v. Calderon, 151 F.3d 1170, 1174
(9th Cir. 1998) (“ ‘[C]ounsel is not deficient for failing to find
mitigating evidence if, after a reasonable investigation, noth-
ing has put the counsel on notice of the existence of that evi-
dence.’ ” (quoting Matthews v. Evatt, 105 F.3d 907, 920 (4th
Cir. 1997))); accord Douglas, 316 F.3d at 1088.

                    3.     Mitigation Strategy

   Crittenden lastly criticizes trial counsel’s presentation of
mitigating evidence, contending they should have linked his
brain dysfunction to the killings, explained that it was amena-
ble to treatment and contextualized it within his history of
behavioral problems. Given that it is not objectively unrea-
sonable to conclude that trial counsel undertook a reasonable
investigation into mitigation evidence, see supra Op. at
12364-70, we hold that Crittenden has not rebutted the pre-
sumption that trial counsel’s subsequent decisions were rea-
sonable under prevailing professional norms.
1274                       CRITTENDEN v. AYERS
   [21] Crittenden first argues that trial counsel should have
presented the import of his brain dysfunction more clearly and
stressed that it could be treated. The record does not support
this contention. During the penalty phase, Dr. Edwards and
Dr. Seals offered medical testimony about Crittenden’s brain
abnormalities. (Dr. Bittle was present throughout the penalty
phase, but did not testify.)15 Dr. Edwards testified that Critten-
den’s brain “does not function like a normal brain” and that
he had signs of organic “brain damage or brain dysfunction.”
Dr. Seals testified that Crittenden had abnormal electrical
activity — “clear-cut evidence of physiologic abnormalities”
— in the frontal lobe region of his brain. The frontal lobes
serve an “executive decision type of function” and are the
“executive control” area of the brain, Dr. Seals explained.
Basically “inhibitory in character,” they “make judgments as
to the appropriateness of certain actions, of recognizing how
much, for instance, of emotional expression is appropriate.”
Dr. Seals testified that Crittenden’s condition could be treated
with medication, which would “quiet down” electrical activity
and lead to “improvement in some of the dysfunctional
areas.” Hoptowit’s closing argument reminded the jury of this
medical testimony, emphasizing that the “frontal lobe area is
— as Doctor Seals told you — the executive control area . . .
[i]t’s the regulator and inhibitor of all other brain functions”
   15
      Trial counsel’s decision not to call Dr. Bittle to testify in the penalty
phase did not fall below an objective standard of reasonableness. Dr. Bittle
had reviewed Crittenden’s medical records and thus would have been sub-
ject to potentially devastating cross-examination. See Harris, 949 F.2d at
1525 (holding that it is “acceptable trial strategy to choose not to call psy-
chiatrists to testify when they can be subjected to [harmful] cross-
examination”). As Hoptowit explained, trial counsel believed it was “es-
sential” that Drs. Kaldor and Erickson’s conclusion that Crittenden had
antisocial personality disorder be kept from the jury. His decision to side-
line Dr. Bittle was a tactical judgment supported by an adequate investiga-
tion, not evidence of constitutionally deficient performance. Cf. Frierson,
463 F.3d at 992 (finding deficient performance where counsel’s failure to
present psychiatric evaluations and chronic drug history was the result of
an inadequate investigation and lack of preparation rather than a reason-
able tactical decision).
                         CRITTENDEN v. AYERS                          1275
and that Crittenden’s brain               defect     was     “treatable[,]
[c]ontrollable by medication.”

   [22] Crittenden complains that trial counsel did not say
that such damage affected his “impulse” control, which Hop-
towit now says was a “terrible oversight.” We decline to
assign any talismanic quality to the word “impulse.” Although
“lay people” might well be “unable to make a reasoned judg-
ment” by themselves about the significance of a technical
medical finding, Hoptowit had Dr. Seals explain the practical
effect of frontal lobe damage on a person’s ability to control
himself. Cf. Caro, 165 F.3d at 1227 (emphasizing the impor-
tance of having experts explain technical psychological condi-
tions to the jury). The jurors heard that the frontal lobe area
inhibited behaviors, selectively released activities, regulated
emotional responses, judged the appropriateness of actions
and served as the “executive control” area of the brain, all of
which provided the context needed to make the relevance of
Crittenden’s brain dysfunction clear.

   [23] We also reject Crittenden’s contention that trial coun-
sel’s mitigation strategy was so “ill-chosen that it was unrea-
sonable on its face” because it emphasized Crittenden’s
positive characteristics “without offering some compelling . . .
evidence about why he suddenly committed two murders.”16
This argument has no merit. With the benefit of an adequate
investigation into potential mitigation evidence, trial counsel
decided to stress Crittenden’s positive qualities and, in Hop-
towit’s words, portray him as a “good student and an excel-
lent athlete, a loving son, brother and husband who had never
had any prior problems or disturbances.” Cf. Silva, 279 F.3d
16
     Crittenden also argues that trial counsel’s performance was deficient
because the guilt-phase and penalty-phase strategies did not cohere, cost-
ing them valuable “credibility with the jury.” As was the case in Hen-
dricks, “[w]e have been cited no authority holding that . . . [a competent]
attorney must treat the guilt and penalty phases of a death penalty trial as
an organic whole and pursue the same or even complementary strategies
in both phases.” 70 F.3d at 1041.
1276                     CRITTENDEN v. AYERS
at 830, 846 (explaining that counsel’s decision to “forego all
investigation” and present no explanatory mitigating evidence
“was patently deficient” and could not be “immunized from
Sixth Amendment challenges simply by attaching to it the
label of ‘trial strategy’ ”).

   Hoptowit’s opening statement in the penalty phase
explained that Crittenden had an “average normal childhood,
much like any of us would have had.” By hearing from his
family and friends, the jury would gain “some understanding
of Steve Crittenden, the person.” Hoptowit then capably elic-
ited humanizing testimony that emphasized Crittenden’s posi-
tive qualities. His closing argument returned to that theme,
speaking of the love, respect and caring for Crittenden dis-
played by the many witnesses who testified on his behalf and
downplaying his future dangerousness. Returning a sentence
of life without parole instead of death would “allow the good
to continue” in Crittenden — because up until the time of the
murders, Hoptowit said, he had led a “legally blameless life”
— while punishing, controlling and treating the “bad in
Steve.” To dwell on his extensive history of behavioral prob-
lems and his brain dysfunction, as Crittenden now suggests,
would have undermined this strategy. Hoptowit believed that
“presenting extensive evidence” about those issues would just
have given the jury more “reason for imposing the death penal-
ty.”17
   17
      Trial counsel strenuously sought the exclusion of prior bad acts evi-
dence. Citing People v. Balderas, 711 P.2d 480 (Cal. 1985), they con-
vinced the prosecutor that the fact of Crittenden’s convictions for
attempted forcible escape and assault on a custodial officer could not be
brought to the jury’s attention during the penalty phase. The prosecutor
then sought to introduce evidence of Crittenden’s guilty plea to unlawful
fighting in violation of California Penal Code section 415, and about two
dozen alleged other acts of violence — for example, an April 1986 shov-
ing incident with a high school classmate and a September 1986 alterca-
tion with an apartment neighbor. Trial counsel argued that to “introduce
evidence of schoolyard fights” and similar “misconduct so common that
likely most . . . of the persons in court at one time or another have been
                          CRITTENDEN v. AYERS                          1277
   [24] Trial counsel faced a tough choice given what they
knew at the time: they could elaborate upon Crittenden’s
brain dysfunction, discuss his history of behavioral problems
and hope that the jury would find him less culpable, even if
still legally responsible, for the murders. Or they could por-
tray him as a young man with many redeeming personal qual-
ities, who, perhaps because of a treatable brain defect, lost
control of himself in a fateful departure from an otherwise
law-abiding life. Although Strickland allows reviewing courts
to engage in a rough comparison of the risks and benefits
associated with a lawyer’s decisions, see, e.g., Darden v.
Wainwright, 477 U.S. 168, 186 (1986); Mak v. Blodgett, 970
F.2d 614, 619 (9th Cir. 1992) (per curiam), we do not view
Crittenden’s newly proposed strategy as so obviously superior
that any reasonably competent counsel would be compelled to
select it over the one actually used. Given the circumstances
as they appeared to trial counsel after conducting their investi-
gation into mitigating circumstances, their choice of a human-
izing strategy was not objectively unreasonable.18

  [25] The stringent standards for habeas relief established
by 28 U.S.C. § 2254(d) have not been satisfied. We hold that
Crittenden has not stated a colorable ineffective assistance of
counsel claim with respect to either the guilt or penalty phases

guilty of committing” would render unreliable and arbitrary the jury’s
penalty-phase determination. On trial counsel’s motion, the trial court held
a hearing pursuant to People v. Phillips, 711 P.2d 423 (Cal. 1985), to
determine what, if any, of this evidence could be admitted. At the conclu-
sion of this hearing, the trial court held that it would allow some witnesses
to these alleged acts to testify during the penalty phase, but not others. In
light of this ruling, the prosecutor decided to present no additional evi-
dence in aggravation.
   18
      We caution that a penalty-phase defense “based solely upon humaniz-
ing, rather than explanatory, mitigation evidence,” Allen v. Woodford, 395
F.3d 979, 1006 (9th Cir. 2005), has considerable pitfalls, and may reason-
ably be undertaken only after constitutionally adequate investigation and
preparation on counsel’s part.
1278                  CRITTENDEN v. AYERS
of his trial, and therefore affirm the district court’s dismissal
of this claim.

                       III.   Shackling

   Crittenden contends that his shackling was not objectively
reasonable because there was no compelling justification and
the trial court failed to pursue less restrictive alternatives
before imposing the physical restraints. We apply AEDPA’s
deferential standard of review with respect to the state court’s
reasoned denial of this claim when it rejected Crittenden’s
first state habeas petition. In Crittenden’s subsequent federal
habeas proceedings, the district court determined that the
shackling was not unconstitutional in light of Deck v. Mis-
souri, 544 U.S. 622 (2005), which clarified that the require-
ment of considering less restrictive alternatives to shackling
was not clearly established Supreme Court law at the time.
We agree.

   Before trial, the court held a hearing to determine whether
to implement security measures during the trial. An assistant
marshal for the Placer County Sheriff’s Office and a criminal
investigator for the Butte County District Attorney’s Office
testified. After escaping from jail in May 1987, Crittenden
entered a house and took the resident at gunpoint, with what
was later identified as a toy gun, and forced him to drive to
Sacramento, where police apprehended Crittenden. Several
months later, Crittenden attempted another escape with two
other inmates. Crittenden grabbed a guard and slammed him
against cell bars. Additional correctional staff intervened and
foiled the attempted escape.

   Both the assistant marshal and criminal investigator also
testified that Crittenden had not had any behavioral problems
in his previous court appearances during which security
arrangements were limited to physical restraints while he was
escorted into the courtroom, which were released when he sat
                      CRITTENDEN v. AYERS                   1279
down at counsel table. The criminal investigator testified that
he believed Crittenden was an escape risk.

   The assistant marshal proposed security arrangements for
the trial, which included escorting Crittenden into and out of
the courtroom in leg irons and handcuffs, outside of the jury’s
presence, and placing him in a security chair and using a
chain to secure him to the chair when seated at the counsel
table. The chain would be hidden by loose clothing and the
leg irons and handcuffs would be removed before the jury
entered the courtroom. He stated that Crittenden would need
to be chained or handcuffed to the security chair to prevent
him from being free to move about, but that he intended “not
to have Mr. Crittenden appear in any sort of restraints in the
presence of the jury,” and that the jury not see the chain.

   The trial court found a “likelihood of escape in the court-
room or . . . nonconforming conduct relating to that in the
courtroom” based on Crittenden’s escape from jail, his subse-
quent attempted escape involving violence, the serious
charges with which Crittenden was being charged and Critten-
den’s athleticism and physical capacity to escape from the
courtroom. The trial court also noted that it took into consid-
eration that the proposed restraints were unobtrusive, would
be hidden from the jury view and that all efforts would be
made by the court to not call attention to the fact that Critten-
den could not stand or move around in the chair. The trial
court stated, “in exercising this discretion I am sanctioning the
use of shackles and handcuffs only outside the presence of the
jury and opt[ ] at this point in time for less visible restraints
to insure that safety to the court personnel, to the participants
and to counsel as well, and to Mr. Crittenden, himself.” The
trial court further stated that it would not sua sponte give an
instruction about the security chair or chain, because it was
presuming that the jury would not see it, but stated that it
would give an instruction if counsel requested.

  [26] First, Crittenden argues that his shackling was not
objectively reasonable because the justification was not com-
1280                      CRITTENDEN v. AYERS
pelling. He fails to rebut by clear and convincing evidence the
trial court’s finding on the record that the restraints were justi-
fied by a state interest specific to Crittenden’s trial, namely
his likelihood of escape or “nonconforming conduct.” See
§ 2254(d)(2), (e)(1). Although his escape history stemmed
from a time “long before commencement of trial” and he was
cooperative in his previous court appearances, these argu-
ments and their factual basis were before the trial court at the
time it decided to impose restraints. Crittenden has not pres-
ented any new evidence to warrant a different conclusion.

   Next, Crittenden argues that the trial court, contrary to
clearly established federal law, did not pursue less restrictive
alternatives before shackling him to the chair and did not
weigh the benefits and burdens of shackling against other
options. The procedures that Crittenden refers to are rooted in
a line of our cases such as Castillo v. Stainer, 983 F.2d 145,
147-48 (9th Cir. 1992), and Gonzalez v. Pliler, 341 F.3d 897,
902 (9th Cir. 2003). We agree with the district court that
established Supreme Court law at the time of Crittenden’s
trial did not require such procedures.19

   In Deck, the Supreme Court concluded that “[t]he Fifth and
Fourteenth Amendments prohibit the use of physical restraints
visible to the jury absent a trial court determination, in the
exercise of its discretion, that they are justified by a state
interest specific to a particular trial.” 544 U.S. at 629. The
Court made clear: “The constitutional requirement, however,
is not absolute. It permits a judge, in the exercise of his or her
discretion, to take account of special circumstances, including
security concerns, that may call for shackling.” Id. at 633.
  19
     The Supreme Court has explained that “clearly established Federal
law” in § 2254(d)(1) “refers to the holdings, as opposed to the dicta, of
this Court’s decisions at the time of the relevant state-court decision,” Wil-
liams v. Taylor, 529 U.S. 362, 412 (2000), or in other words, “the govern-
ing legal principle or principles set forth by the Supreme Court at the time
the state court renders its decision,” Lockyer v. Andrade, 538 U.S. 63, 71-
72 (2003).
                      CRITTENDEN v. AYERS                   1281
One of the security concerns the Court specifically identified
is “escape risk[ ] related to the defendant at trial.” Id.

   [27] Of importance here, Deck suggests that there was not
clearly established law requiring a trial court to take specific
procedural steps before imposing physical restraints. The
Supreme Court stated that “[c]ourts and commentators share
close to a consensus” disapproving routine shackling. Id. at
628. The Court juxtaposed this with its statement:

    Lower courts have disagreed about the specific pro-
    cedural steps a trial court must take prior to shack-
    ling, about the amount and type of evidence needed
    to justify restraints, and about what forms of preju-
    dice might warrant a new trial, but they have not
    questioned the basic principle.

Id. at 629. The Court cited federal and state cases, including
case law from this circuit, that discuss and apply various dif-
ferent procedural and evidentiary requirements to justify
restraints. Id. at 628-29. This suggests that our case law
requiring a court to weigh the benefits and burdens of shack-
ling and pursue less restrictive alternatives was not clearly
established federal law. See Carey v. Musladin, 549 U.S. 70,
76 (2006) (divergence of courts reflects lack of guidance from
the Supreme Court as to clearly established federal law). Deck
also does not itself mandate specific procedures or evidence
that must be considered before imposing restraints. Deck
leaves this to the discretion of the trial court, stating that it
“may of course take into account the factors that courts have
traditionally relied on in gauging potential security problems
and the risk of escape at trial.” 544 U.S. at 629.

   Therefore, even if the trial court did not weigh the benefits
and burdens of shackling or consider less restrictive alterna-
tives, as Crittenden argues it failed to do, clearly established
federal law did not require it to do so. The trial court held a
hearing and then exercised its discretion to take account of
1282                      CRITTENDEN v. AYERS
special circumstances, specifically “the likelihood of escape
. . . or the fact of nonconforming conduct relating to that in
the courtroom,” that it determined called for shackling in the
manner ordered. The trial court made a clear record of its
findings and explained that its determination was based on
Crittenden’s prior escape, escape attempt, the nature of the
charges and his athleticism.20 This determination was sup-
ported by the testimony of the assistant marshal and criminal
investigator, who were cross-examined by defense counsel.

  [28] We hold that the trial court’s decision to permit physi-
cal restraint of Crittenden at trial was not based on an unrea-
sonable determination of fact, and Crittenden has failed to
rebut this presumption by clear and convincing evidence and
has not established a violation of clearly established law. We
need not reach the issue of whether Crittenden was prejudiced
by the shackling.

                      IV.     Juror Misconduct

   Crittenden appeals the district court’s denial of relief on his
claim of juror misconduct based on juror Clark’s consultation
of the Bible and the jury’s brief discussion of a biblical pas-
sage during penalty phase deliberations. The California
Supreme Court denied this claim on the merits. We affirm.

   [29] Penalty phase deliberations began on the afternoon of
Wednesday, May 10, 1989, and continued all day Thursday
and Friday. Over the weekend, Clark later acknowledged, she
“studied the Bible . . . and found a scripture passage right on
point.” That passage was Genesis 9:6, which Clark rendered
  20
    In contrast, in Deck, the trial court judge did not make formal or infor-
mal findings on the record, and did not refer to any escape risk or threat
to courtroom security. 544 U.S. at 634. The trial court judge gave as
explanation for Deck’s shackling in the penalty phase only that he “has
been convicted.” Id. The Court concluded that the trial judge had not prop-
erly explained why shackles were necessary. Id. at 634-35.
                      CRITTENDEN v. AYERS                   1283
as “[w]ho so sheddeth man’s blood by man shall his blood be
shed.” During the deliberations that resumed Monday morn-
ing, Clark mentioned the passage. At the federal evidentiary
hearing on this claim, juror Hodge testified that one of the “el-
derly ladies” (presumably Clark) had mentioned “something
from the Bible.” Hodge did not believe there was “discussion
about the passage . . . in relation to the case,” and any other
discussion was “very limited” in time. Deliberations contin-
ued without any “further discussion of the Bible.” The other
two jurors asked about the passage had no recollection of any
Bible-related discussion. On Monday afternoon, the jury
returned a verdict of death. Deliberations lasted a total of
approximately 19 hours over four days.

   We need not decide here whether clearly established
Supreme Court law required the treatment of the Bible as
extrinsic evidence, compare McNair v. Campbell, 416 F.3d
1291, 1308 (11th Cir. 2005) (holding that biblical passages
constituted extrinsic evidence), with Robinson v. Polk, 438
F.3d 350, 363 (4th Cir. 2006) (holding that biblical passages
did not bear on facts at issue in the case and so were not “ex-
traneous prejudicial information”), or whether reading and
sharing biblical passages constitutes juror misconduct, see
Fields v. Brown, 503 F.3d 755, 778, 781 (9th Cir. 2007) (en
banc) (declining to decide whether juror misconduct occurred
when a juror shared his notes, including a biblical reference,
with other jurors because the noted had “no substantial and
injurious effect or influence in determining the jury’s ver-
dict”). Even if Clark’s consulting of the Bible and sharing of
the Genesis 9:6 passage with other jurors violated Critten-
den’s Sixth Amendment right to a jury “verdict . . . based
upon the evidence developed at the trial,” Turner v. Louisi-
ana, 379 U.S. 466, 472 (1965), he has not established preju-
dice. The alleged introduction of extrinsic evidence into
deliberations did not have a “ ‘substantial and injurious effect
or influence in determining the jury’s verdict’ ” of death.
1284                     CRITTENDEN v. AYERS
Lawson v. Borg, 60 F.3d 608, 612 (9th Cir. 1995) (quoting
Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)).21

  [30] Clark’s private study of the Bible was not prejudicial.
Although we agree that he was “entitled to be tried by 12, not
9 or even 10, impartial and unprejudiced jurors,” Parker v.
Gladden, 385 U.S. 363, 366 (1966) (per curiam), the bare
showing that a juror read a religious text outside the jury
room does not establish prejudice. Such a rule has no support
in precedent and is, at the very least, in tension with the
Supreme Court’s teaching that “a sentencing jury must be
able to give a reasoned moral response to a defendant’s miti-
gating evidence.” Brewer v. Quarterman, 550 U.S. 286, 289
(2007) (internal quotation marks omitted).

   Our opinion in Fields, in which we also considered a claim
of Bible-related juror misconduct, forecloses Crittenden’s
claim that Clark’s mention of Genesis 9:6 prejudiced him. In
Fields, the jury’s discussion of biblical passages was far more
extensive, but we nonetheless concluded, reviewing the mat-
ter de novo, that there was no prejudice. The foreperson there
“checked the Bible and . . . made notes ‘for’ and ‘against’
imposition of the death penalty which he brought to the delib-
erations the next day.” Fields, 503 F.3d at 777. His notes were
passed around and the religious material “discussed by some
jurors.” Id. at 777-78. By contrast, nothing “but the briefest
mention of the Bible verse took place” during penalty phase
deliberations in Crittenden’s trial. As the district court found
after ordering an evidentiary hearing, the only juror who
recalled any mention of the biblical passage recalled that there
was no discussion of it “except for a possible statement
regarding the verse’s irrelevance to the case.” Moreover, the
  21
    “[T]he question of prejudice from extrinsic information is an objective
one, not a subjective one.” Fields, 503 F.3d at 781 n.22. “Juror testimony
about consideration of extrinsic evidence may be considered by a review-
ing court, but juror testimony about the subjective effect of evidence . . .
may not.” Id. at 778; see also Fed. R. Evid. 606(b) (same).
                     CRITTENDEN v. AYERS                  1285
passage itself was innocuous compared to the contents of the
foreperson’s note in Fields, which quoted four passages
besides Genesis 9:6, including the “eye for eye” maxim and
Romans 13:1-5, Fields, 503 F.3d at 777 n.15, which has been
understood as cloaking the “State with God’s authority,” id.
at 798-99 (Berzon, J., dissenting) (quoting Sandoval v. Calde-
ron, 241 F.3d 765, 779 (9th Cir. 2000)) (internal quotation
marks omitted).

   Crittenden attempts to distinguish Fields, but the differ-
ences identified — for example, the timing of the Bible-
related discussion and the less aggravated nature of his own
offenses — do not alter our conclusion that Fields controls
here. See Fields, 503 F.3d at 781-82. Clark’s conduct had
even less of an “effect or influence in determining the jury’s
verdict” than that of the foreperson’s in Fields. Id. at 781.
Fields was unable to establish prejudice on more troubling
facts and a less deferential standard of review. Nor can Crit-
tenden here. His claim fails.

                      CONCLUSION

   We vacate the district court’s denial of Crittenden’s habeas
petition on the Batson claim and remand for a determination
under Batson’s third step whether Crittenden has proved by a
preponderance of the evidence that the prosecutor’s decision
to strike Ms. Casey was “motivated in substantial part by
race.” Cook, 593 F.3d at 815. In all other respects we affirm
the district court’s denial of Crittenden’s habeas petition.

 AFFIRMED IN PART, VACATED IN PART AND
REMANDED.